Appellant files an able motion for rehearing in which he reviews to some extent the authorities deemed by him pertinent. The proposition that the illegal reception of testimony will be of no avail to the accused if it appear from the record that the same or similar testimony was admitted before the jury from other sources without objection, has been affirmed by this court almost from its creation. We have no doubt as to the soundness of the proposition. The authorities have been reviewed and discussed so often that we deem it unnecessary to again go over same. In Stone v. State, 113 Tex. Crim. 371,22 S.W.2d 140, many of the authorities are collated. There was no dispute of the fact that appellant himself drew out of his wife, while on the *Page 222 
witness stand as a witness for him, substantially the same facts as to his possession of the intoxicating liquor in question as was testified to by the officer whose search was admittedly improper.
The motion for rehearing will be overruled.
Overruled.
       ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.